—Judgment, Supreme Court, New York County (Richard Andrias, J., on speedy trial motion; Budd Goodman, J., at jury trial and sentence), rendered April 27, 1995, convicting defendant of robbery in the second degree and grand larceny in the fourth degree, and sentencing him, as a second felony offender, to concurrent terms of 7V2 to 15 years and 2 to 4 years, respectively, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There was ample evidence supporting the physical injury element of the second-degree robbery, including testimony that the victim sustained a bruised, swollen, and aching jaw, and had one-to-two-inch *173welts on either side of his Adam’s apple, which developed into scabs which fell off after one week, and that these injuries caused the victim difficulty eating, sleeping, and speaking (People v Guidice, 83 NY2d 630, 636; People v Pope, 174 AD2d 319, 321, lv denied 78 NY2d 1079).
Defendant’s speedy trial motion was properly denied. With respect to the period of July 11th to August 10, 1994, the July 11th minutes indicate that the arraignment court adjourned the matter to August 10th for motion practice and not merely to transfer the case to another court part (compare, People v Sai, 223 AD2d 439, with People v Collins, 82 NY2d 177, 181). The period of August 31 to September 21, 1994 was excludable since the prosecution is entitled to a reasonable period of time to respond to defense motions (People v Reid, 214 AD2d 396), and the entire period that a defendant’s pretrial motion and the People’s response are before the court is excludable as part of motion practice (CPL 30.30 [4] [a]). The period from September 21 to October 11, 1994 was properly excluded as a reasonable time to prepare for hearings (People v Green, 90 AD2d 705, lv denied 58 NY2d 784).
Concur — Rosenberger, J. P., Ellerin, Nardelli and Wallach, JJ.